DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15804733, filed on 06 November 2017.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 25 February 2020, 02 November 2020, 16 December 2020, and 12 July 2021, were filed after the mailing date of the patent application on 25 February 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 25 February 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 20180145801 A1 using the domestic provisional filing date of 29 April 2015 corresponding to U.S. Provisional Application No. 62/154,442; hereinafter referred to as “Wang”).
Regarding Claim 1, Wang discloses a wireless communication device, comprising:
¶29-37 & Fig. 1B | Application 62/154,442: Figure 1B & ¶25-33, Wang discloses a station comprising a transceiver 120) configured to transmit a first frame (¶190-193 & Fig. 5 | Application 62/154,442: Figure 5 & ¶184-189, Wang discloses a station transmitting an uplink request (ULR) frame) including first information required for uplink multi-user transmission (¶70-72 & Fig. 4 | Application 62/154,442: Figure 4 & ¶65 & ¶91-93, Wang discloses the ULR frame including priority and other information concerning the packet or traffic for which the station is requesting one or more uplink transmission opportunities (TxOP)) without a first request for transmission of the first information being received (¶190-193 & Fig. 5 | Application 62/154,442: Figure 5 (Step 502 & 504 & 506) & ¶184-189, Wang discloses a station does not receive any frames prior to transmitting an uplink request (ULR) frame); and
a receiver (¶29-37 & Fig. 1B | Application 62/154,442: Figure 1B & ¶25-33, Wang discloses a station comprising a transceiver 120) configured to receive a second frame (¶192-194 & Fig. 5 (Step 514) | Application 62/154,442: Figure 5 & ¶184-189, Wang discloses reception, by the station, of a trigger frame).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10616919 (hereinafter referred to as “the ‘919 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Wang discloses a wireless communication device, comprising:
a transmitter (Claim 1 of the ‘919 Patent discloses a transmitter) configured to transmit a first frame (Claim 1 of the ‘919 Patent discloses transmitting a first frame) including first information required for uplink multi-user transmission (Claim 1 of the ‘919 Patent discloses that the first frame comprises first information used for uplink multi-user transmission) without a first request for transmission of the first information being received (Claim 1 of the ‘919 Patent discloses that the first frame is transmitted absent the request for first information); and
a receiver (Claim 1 of the ‘919 Patent discloses a receiver) configured to receive a second frame (Claim 1 of the ‘919 Patent discloses receiving a second frame).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC NOWLIN/Examiner, Art Unit 2474